Order entered July 29, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00347-CR

                                  OJAY JOHNSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-47079-N

                                           ORDER
          The Court REINSTATES the appeal.

          On June 25, 2015, we granted the motion of Jeffrey Grass to withdraw as counsel and

ordered the trial court to make findings regarding appellate counsel. We ADOPT the findings

that: (1) appellant desires to pursue the appeal; 92) appellant desires to be represented by

counsel; (3) appellant is indigent; and (4) Lawrence Mitchell has been appointed to represent

appellant on appeal.

          We DIRECT the Clerk to list Lawrence Mitchell as appellant’s appointed attorney of

record.

          Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Lawrence Mitchell and to the

Dallas County District Attorney’s Office.

                                               /s/   ADA BROWN
                                                     JUSTICE